     Case: 1:13-cv-06017 Document #: 36 Filed: 12/22/20 Page 1 of 3 PageID #:192




                              IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

FirstMerit Bank, N.A, successor in
interest to Midwest Bank and Trust
Company,

                 Plaintiff,                          Case No. 13-cv-6017
        vs.

Sandra Grantham, et al.,

                 Defendants.

                                PETITION TO REVIVE JUDGMENT

             The Huntington National Bank1 (“Huntington”), successor by merger with
FirstMerit Bank, N.A., by and through its attorneys, respectfully requests that this
Court revive the judgment previously entered against Sandra Grantham (the
“Judgment Debtor”). In support, Huntington respectfully states as follows:
        1.       On February 6, 2014, this Court entered a judgment (the “Judgment”)
in favor of FirstMerit Bank, N.A. and against the Judgment Debtor in the amount
of $110,242.82 (Dkt. No. 26).
        2.       On or about June 1, 2018, Huntington and the Judgment Debtor entered
into a settlement agreement to resolve the debt due under the Judgment. The
settlement agreement called for the Judgment Debtor to make settlement payments
to Huntington over time. The Judgment Debtor is actively making settlement
payments, but her obligations thereunder are ongoing.
        3.       Since entry of the Judgment Order, statutory interest, costs, and fees
have accrued as follows:
                    Interest:                  $801.99


1 Effective August 16, 2016, FirstMerit Bank, N.A. merged with and into The Huntington National

Bank. Contemporaneous with the filing of this petition, Huntington is filing a motion to substitute
in as plaintiff.




{00181859}
     Case: 1:13-cv-06017 Document #: 36 Filed: 12/22/20 Page 2 of 3 PageID #:193




                Costs:                 $311.45
                Attorneys’ Fees:       $0


        4.   To date, Huntington has received $44,547.00 toward satisfaction of the
Judgment.
        5.   The current amount due on the Judgment is $66,809.26 (the “Current
Judgment Balance”). Should the Judgment Debtor fully comply with the settlement
agreement, however, she will not be required to pay the entire Current Judgment
Balance.
        6.   Pursuant to 735 ILCS 5/2-1602, a judgment may be revived to permit its
continued enforcement.
        7.   Huntington respectfully requests that this Court revive the Judgment
entered against the Judgment Debtor.
        8.   Thirty days’ notice of this petition has been provided to the Judgment
Debtor as required by 735 ILCS 5/2-1602 (c).
        WHEREFORE, Huntington respectfully requests that this Court grant the
relief sought herein and such further relief as is appropriate under the circumstances.
 Dated: December 22, 2020                   Respectfully submitted,

                                            The Huntington National Bank,
                                            successor by merger with FirstMerit
                                            Bank, N.A.


                                            By: /s/ Thomas H. Griseta
                                                One of Its Attorneys
 William J. Factor (6205675)
 Thomas H. Griseta
 THE LAW OFFICE OF
     WILLIAM J. FACTOR, LTD.
 105 W. Madison Street, Suite 1500
 Chicago, IL 60602
 Tel: (312) 878-6976
 Fax: (847) 574-8233
 Email: tgriseta@wfactorlaw.com



{00181859}                             —2—
     Case: 1:13-cv-06017 Document #: 36 Filed: 12/22/20 Page 3 of 3 PageID #:194




{00181859}                             —3—
